Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  153828 (80)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 153828
                                                                   COA: 324018
                                                                   Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
           Defendant-Appellant.

  _________________________________________/

         By order of May 4, 2018, the motion for reconsideration of this Court’s March 9,
  2018 order was held in abeyance pending the decision in People v Davis (Docket No.
  156406). On order of the Court, the case having been decided on March 22, 2019, 503
  Mich ___ (2019), the motion for reconsideration is again considered and, it appearing to
  this Court that the case of People v Price (Docket No. 156180) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present motion for reconsideration, we ORDER that the motion for reconsideration be
  held in ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2019
         t0423
                                                                              Clerk